 
EXHIBIT 10.1


 
 

--------------------------------------------------------------------------------

FIRST AMENDMENT
TO
CREDIT AGREEMENT
 
DATED AS OF
MAY 13, 2008
 
Between
 
PRC Williston LLC
 
as the Borrower,
 
D.B. Zwirn Special Opportunities Fund, L.P.
as the Administrative Agent,
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
May 13, 2008, is among PRC Williston LLC, a Delaware limited liability company
(the “Borrower”); D. B. Zwirn Special Opportunities Fund, L.P., a Delaware
limited partnership, as administrative agent (in such capacity, together with
its successors in such capacity, the “Administrative Agent”) for the lenders
party to the Credit Agreement referred to below (collectively, the “Lenders”).
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of February 16, 2007 (the “Original
Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to the Borrower.
 
B.           The Borrower has requested and the Lenders have agreed to amend
certain provisions of the Original Credit Agreement under terms and conditions
of this First Amendment.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1.    Defined Terms.  Each capitalized term used herein, but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all references to Sections in this First
Amendment refer to Sections of the Credit Agreement.  The term “Credit
Agreement” means the Original Credit Agreement as amended by this First
Amendment.
 
Section 2.    Amendments to Credit Agreement.
 
2.1    Amendments to Section 1.02.
 
The following definitions provided for in Section 1.02 are hereby amended and
restated in their entirety to read as follows:
 
“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization and other similar noncash charges, minus all noncash
items added to Consolidated Net Income.  Notwithstanding the foregoing, for
purposes of computing EBITDA for any fiscal quarter ending on or before March
31, 2009, (i) in lieu of using the actual Operating Costs incurred by  Borrower
and its Consolidated Subsidiaries for such fiscal quarter Borrower shall use a
fixed amount of $255,000 per fiscal quarter and (ii) in lieu of using the actual
General Administrative Costs incurred by  Borrower and its Consolidated
Subsidiaries for such fiscal quarter Borrower shall use a fixed amount of
$60,000 per fiscal quarter.
 
 
1

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, for any period, total interest expense
and prepayment charges (including that which is capitalized and that which is
attributable to Capital Leases, in accordance with GAAP) of the Borrower and its
Consolidated Subsidiaries, as appropriate, on a consolidated basis with respect
to all outstanding indebtedness of the Borrower and its Consolidated
Subsidiaries, but excluding, specifically, all commissions, discounts and other
fees and charges owed with respect to any letters of credit, amortization of
debt, discount, expense and other deferred financing costs.
 
Section 3.    Waivers.  Administrative Agent, for itself and on behalf of the
Lenders, agrees that Borrower is not required to comply with Section 10.01(a)
and Section 10.01(b) with respect to meeting the financial covenant ratios
provided for therein for the fiscal quarter ending March 31, 2008.
 
Section 4.    Conditions Precedent.  This First Amendment shall not become
effective until the date (the “Effective Date”) on which each of the following
conditions is satisfied or waived in accordance with Section 13.02 of the Credit
Agreement:
 
4.1    The Administrative Agent shall have received from the Borrower
counterparts in such number as may be requested by the Administrative Agent of
this First Amendment signed on behalf of Borrower.
 
4.2    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
4.3    No Default shall have occurred and be continuing, after giving effect to
the terms of this First Amendment.
 
Section 5.    Miscellaneous.
 
5.1    Acknowledgment.  Borrower acknowledges and agrees that (i) prior to the
date hereof that Lenders have advanced $31,425,442 to Borrower, (ii) the amount
outstanding under the Credit Agreement as of the date hereof is $16,103,772,
(iii) there has been no Subsequent Commitment Increase since September 12, 2007
and that such Subsequent Commitment Increase which, was originally an increase
of $8,136,000, is the only Subsequent Commitment Increase that Lenders and
Administrative Agent have approved through the date hereof that has any
availability left thereunder and as of the date hereof the amount that remains
available thereunder for Loans (subject to the other terms of the Credit
Agreement) is $1,110,380 (“Available Subsequent Commitment Increase”) and (iv)
other than with respect to the Available Subsequent Commitment Increase, Lenders
have advanced the full amount required to be advanced pursuant to the Credit
Agreement and each Subsequent Commitment Increase under the Credit Agreement and
Lenders have no further obligation to advance any amounts under the Credit
Agreement unless and until the Lenders in their sole and unfettered discretion
approve a new Subsequent Commitment Increase Request after the date hereof.
 
5.2    Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
5.3    Ratification and Affirmation; Representations and Warranties.  The
Borrower and each Guarantor hereby (a) acknowledges the terms of this First
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby and the waivers
granted pursuant to waiver letters dated as of August 27, 2007, September 19,
2007, October 29, 2007, and March 10, 2008 between Administrative Agent and
Borrower, and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date.
 
5.4    No Waiver.  Borrower understands and agrees, for itself and for any and
all predecessors, successors, affiliates and assigns, including any shareholder,
indirect or otherwise, any employee, director, agent, officer, consultant or
otherwise, and any affiliate of any of the foregoing, that except for the
waivers expressly provided for in Section 3 above, the execution of this
agreement and any actions taken in respect thereto will not be deemed to act as
a waiver of any rights or actions any such party may have against any other such
party.
 
5.5    Loan Document.  This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
 
5.6    Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
5.7    NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.
 
5.8    GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
[SIGNATURES BEGIN NEXT PAGE]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 

BORROWER:  PRC WILLISTON LLC        By:       /s/ Wayne P.
Hall                                                         
Wayne P. Hall, Chief Executive Officer
        ADMINISTRATIVE AGENT: 
D. B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P. 
      By:          D.B. Zwirn Partners, LLC, its general partner      
By:       /s/ David C. Lee                                            
 
Name:  David C. Lee
 
Title:    Authorized Signatory
   
 
  ACKNOWLEDGED AND AGREED TO BY:           
GUARANTOR: 
PETRO RESOURCES CORPORATION 
      By:       /s/ Wayne P.
Hall                                                           
Wayne P. Hall, Chief Executive Officer 

 
 
 
4